                           UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                SOUTHERN DIVISION
                                 NO. 7:96-cr-00034-BR


UNITED STATES OF AMERICA,                              )
                                                       )
               v.                                      )              ORDER
                                                       )
PATRICE BEHANZIN WILSON                                )

       This matter is before the court on defendant’s motions for early termination of probation

and to revise a condition of probation.   (DE ## 198, 199.)     Because jurisdiction over

defendant’s supervised release has been transferred to the Northern District of Georgia, (DE #

197), this court lacks the authority to grant defendant any relief.   The motions are DENIED

WITHOUT PREJUDICE. Defendant may refile the same motions in the Northern District of

Georgia.

       This 2 October 2018.




                                       __________________________________
                                                   W. Earl Britt
                                                   Senior U.S. District Judge
